Exhibit 10.1
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Second Amendment to Second Amended and Restated Loan and Security
Agreement (the “Second Amendment”) is made as of February 11, 2009 by and among
     National City Business Credit, Inc., an Ohio corporation with offices at
2300 Crown Colony Drive, Suite 202, Quincy, Massachusetts 02169, as
administrative agent (in such capacity, herein the “Administrative Agent”), for
the ratable benefit of the “Revolving Credit Lenders”, who are, at present,
those financial institutions identified on the signature pages of this Agreement
and who in the future are those Persons (if any) who become “Revolving Credit
Lenders” in accordance with the provisions of the Loan Agreement (as defined
herein);
     National City Business Credit, Inc., as Collateral Agent (in such capacity,
herein the “Collateral Agent”), for the ratable benefit of the Revolving Credit
Lenders;
     Wells Fargo Retail Finance, LLC and Wachovia Capital Finance Corporation
(Central), as Co-Documentation Agents;
     and
     The Revolving Credit Lenders;
     and
Filene’s Basement, Inc. (the “Borrower”), a Delaware corporation with its
principal executive offices at 3241 Westerville Road, Columbus, Ohio 43224-3751;
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
W I T N E S S E T H:

  A.   Reference is hereby made to that certain Second Amended and Restated Loan
and Security Agreement dated as of January 23, 2008, as amended by that certain
First Amendment to Second Amended and Restated Loan and Security Agreement dated
as of September 18, 2008 (the “Loan Agreement”) among (i) the Borrower, (ii) the
Revolving Credit Lenders, (iii) the Administrative Agent, (iv) the Collateral
Agent, and (v) the Co-Documentation Agents.     B.   The Borrower has requested
that the Administrative Agent and the Revolving Credit Lenders agree to permit a
last out participation in the Revolving Credit Loans by the Parent, and in
connection therewith have requested that the Administrative Agent and the
Revolving Credit Lenders

1



--------------------------------------------------------------------------------



 



      agree to amend the definition of Availability to account for the amounts
to be funded through the participation of the Parent.     C.   The
Administrative Agent and the Revolving Credit Lenders have agreed to modify
certain provisions of the Loan Agreement as provided herein.

          Accordingly, the parties hereto agree as follows:

1.   Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.   2.  
Amendment to Loan Agreement. Section (i)(B) of the definition of “Gross
Availability” set forth in Article 1 of Loan Agreement is hereby amended to read
as follows:

  (B)   The Tranche A-1 Borrowing Base plus the Permitted OverAdvance (or if the
Tranche A-1 Commitments have been terminated, the Tranche A Borrowing Base plus
the Permitted OverAdvance)

3.   Amendment to Loan Agreement. Article 1 of Loan Agreement is hereby amended
by adding the following definition in alphabetical order therein:

      “Permitted OverAdvance": Initially $7,500,000.00, reduced by the amount
funded as a Participation by the Parent and disbursed by the Agent (as defined
in the Participation Agreement) in accordance with the terms of a certain Last
Out Participation Agreement dated as of February 11, 2009 entered into between
the Parent and National City Business Credit, Inc., as Administrative Agent and
Collateral Agent (the “Participation Agreement”).

4.   Ratification. Each of the Loan Parties hereby ratifies, confirms, and
reaffirms all representations, warranties, and covenants set forth in the Loan
Agreement and the other Loan Documents as of the date hereof. Except as
expressly modified herein, all terms and conditions of the Loan Agreement and
the other Loan Documents remain in full force and effect.   5.   Conditions
Precedent to Effectiveness. This Second Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

  a.   This Second Amendment shall have been duly executed and delivered by the
Majority Lenders and the other parties hereto, and shall be in full force and
effect and shall be in form and substance satisfactory to the Administrative
Agent and the Majority Lenders.     b.   All action on the part of the Loan
Parties necessary for the valid execution, delivery and performance by the Loan
Parties of this Second Amendment and all other documentation, instruments, and
agreements to be executed

2



--------------------------------------------------------------------------------



 



      in connection herewith shall have been duly and effectively taken and
evidence thereof satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.     c.   All costs and expenses incurred
by the Agent in connection with the preparation and negotiation of this Second
Amendment and related documents (including the fees and expenses of counsel to
the Agent), shall have been paid in full.

6.   Miscellaneous.

  a.   This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which, when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
    b.   This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
c.   Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.     d.   The Loan Parties shall
pay on demand all costs and expenses of the Agent, including, without
limitation, reasonable attorneys’ fees in connection with the preparation,
negotiation, execution and delivery of this Second Amendment.     e.   This
Second Amendment and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the law of State
of Ohio.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as
of the day and year first above written.

                  FILENE’S BASEMENT, INC., as Borrower    
 
           
 
  By:        
 
           
 
  Name:   James McGrady    
 
  Title:   Executive Vice President, Chief    
 
      Financial Officer, Treasurer and    
 
      Secretary    

Signature Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT,
INC., as Administrative Agent, Collateral
Agent and Revolving Credit Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO RETAIL FINANCE, LLC,
as a Co-Documentation Agent and a
Revolving Credit Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), as a Co-
Documentation Agent and a Revolving
Credit Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



          The foregoing is acknowledged and agreed:    
 
        RETAIL VENTURES, INC.    
 
       
By:
       
 
       
Name:
  James McGrady    
Title:
  Executive Vice President, Chief    
 
  Financial Officer, Treasurer and    
 
  Secretary    
 
        RETAIL VENTURES LICENSING, INC.    
 
       
By:
       
 
       
Name:
  James McGrady    
Title:
  Executive Vice President, Chief    
 
  Financial Officer, Treasurer and    
 
  Secretary    
 
        RETAIL VENTURES IMPORTS, INC.    
 
       
By:
       
 
       
Name:
  James McGrady    
Title:
  Executive Vice President, Chief    
 
  Financial Officer, Treasurer and    
 
  Secretary    
 
        RETAIL VENTURES SERVICES, INC.    
 
       
By:
       
 
       
Name:
  James McGrady    
Title:
  Executive Vice President, Chief    
 
  Financial Officer, Treasurer and    
 
  Secretary    

Acknowledgement Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement

 